Citation Nr: 1526250	
Decision Date: 06/19/15    Archive Date: 06/26/15

DOCKET NO.  13-05 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to a compensable disability rating for bilateral hearing loss.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	James M. McElfresh II, Agent


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1971.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Salt Lake City, Utah, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied a compensable rating for bilateral hearing loss.  

In March 2015, the Veteran and his wife testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A written transcript of the hearing has been prepared and incorporated into the evidence of record.  

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  At the March 2015 hearing, the Veteran said that he was unemployable due to his service-connected hearing loss.  In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of the pending increased rating claim and has accordingly listed the raised TDIU claim as an issue.  

The Veteran has another appeal pending for which he testified before a different VLJ involving wholly separate claims for service connection.  In such a situation, Board operating procedures require that the issues addressed at each hearing be separately docketed.  See Board of Veterans' Appeals Handbook Directive 8430.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

After careful consideration, and for the reasons set forth below, the Board finds that additional development of the record is necessary before the issues on appeal may be decided.  The Board sincerely regrets the delay a remand of these claims may cause, but the additional development requested will ensure procedural due process and that there is a complete record upon which to decide the claims so the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 
38 C.F.R. § 3.159 (2014).  

The Veteran underwent a VA audiological examination in December 2013 (the report of which is included in the Virtual VA electronic file).  During his March 2015 hearing, he testified that his hearing loss had worsened since that examination.  
See hearing transcript, page 14.  Although the mere passage of time is insufficient to require a new VA examination, the Court has held that where a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately determine the current state of the disability, VA must provide a new examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007), see Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Given the circumstances of this case, the Board believes the Veteran's claim for an increased rating for bilateral hearing loss should be remanded so that the Veteran may undergo an updated VA examination.  

As mentioned above, there is also a derivative claim for a TDIU.  While the Board has jurisdiction over such issue as part and parcel of the Veteran's disability rating claim, further development is necessary for an appropriate adjudication of the TDIU aspect of such claim.  On remand, the RO should conduct all appropriate notification and development, to include providing the Veteran with proper VCAA notice and affording him a VA examination which includes comment on the functional effects of his service-connected disabilities.  After all appropriate development has been completed, the Veteran's TDIU claim should be adjudicated based on all evidence of record.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran about (1) the information and evidence not of record that is necessary to substantiate his claim for a TDIU; (2) the information and evidence that VA will seek to obtain on his behalf; and, (3) the information or evidence that he is expected to provide.  A copy of this notification must be associated with the claims folder.  

2.  Obtain all pertinent VA outpatient treatment records from the Salt Lake City VA Medical Center (VAMC) since September 2013 that have not been secured for inclusion in the record.  Ensure that the Veteran has not been recently treated by any other local VAMCs.  If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.  

Also update all recent private treatment records in the claims file.  

3.  When the above has been accomplished, schedule the Veteran for a VA audiological examination to determine the current severity of his bilateral hearing loss, and the functional effects on daily activities and employment caused by the service-connected tinnitus and hearing loss, if any. Puretone threshold testing, the Maryland CNC speech audiometric test, and any other tests or studies deemed necessary by the examiner should be performed.  The entire claims file and a copy of this remand must be made available to and reviewed by the designated examiner.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.  

4.  After the requested examination has been completed, the report should be reviewed to ensure that it is complete compliance with the directives of this remand.  If either report is deficient in any manner, it should be returned to the examiner for corrective action.  

Any additional development deemed warranted should be accomplished.

5.  The AOJ should insure that the service connection cervical spine, left foot and right foot disorder claims, which are also on appeal and were the subject of a March 2015 Board remand, have been or are concurrently being readjudicated before continuing with step 6, below.

6.  Finally, readjudicate the claims on appeal (i.e., entitlement to a compensable disability rating for bilateral hearing loss and entitlement to a TDIU).  If either claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond before returning the file to the Board for further appellate consideration of these claims.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

